DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-35 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 and 03/12/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20-21, 23-26, 28, 34, 29, 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nixon et al. US. Pub. No. 2018/0109955 (“Nixon”).
Regarding claim 19, Nixon teaches a method of configuring an industrial automation system [see Fig. 1 and 1L] for internet-of-things accessibility, the industrial automation system having a system hierarchy including low-level devices [44 and 46], automation devices [40, 48] and supervision and production control devices [30, 32], the method comprising:
[0009] Some aspects of the systems and methods as described herein relate to secure and timely communication of process data from a process control system of a process plant to remote computing devices. The systems and methods may allow secure access to any process data within the process control system in real-time via a mobile server receiving the process data from a data server, which in turn obtains the process data from the process control system in real-time as the data values are generated by or received by controllers within the process control system.

[0062] Fig. lA illustrates an example process plant network 10 including mobile services
infrastructure 12 for supporting a plurality of mobile devices 14, not necessarily located on the
process plant premises, having access to data associated with the process plant. As will be
described in detail herein, the mobile services infrastructure 12 facilitates real-time
communication to the mobile devices 14 of any of the process plant data available within the
process control plant network 10, while maintaining the security of the process plant network 10.

the mobile device 14 to allow a user to interact with the process plant data via a graphical user
interface (GUI) 18.

[0067] A data historian 62 (another database) stores events, alarms, comments and courses of
action taken by operators. The events, alarms, and comments may pertain to individual devices
(e.g., valves, transmitters), communication links (e.g., wired Fieldbus segments,
WirelessHART communication links), or process control functions (e.g., a PI control loop for
maintaining a desired temperature set point). Further, a knowledge repository 64 stores
references, operator logbook entries, help topics, or links to these and other documentation that
operators and maintenance technicians may find useful when supervising the process plant 10.
Still further, a user database 66 stores information about users such as the operator and the
maintenance technician. For each user, the user database 66 may store, for example, his or her
organizational role, the user's span of control, an area within the process plant 10 with which
the user is associated, work team association, security information, system privileges, shift
information, etc.

a) receiving, at a computing device [174+178], a first user input indicative of a functional object representing one or more of said low-level devices, and/or one or more of said automation devices, and/or one or more of said supervising and production control devices in the industrial automation system; 
[0115] FIG. 2A illustrates an example data list configuration method 200 using configuration data from the process control system to obtain a data list indicating process data to be communicated to a remote computing device. The data list configuration method 200 may be implemented by either the data server 174 or the mobile server 178, or both the data server 174 and the mobile server 178 may implement parts of the method 200. The method 200 begins with block 201, where the data server 174 or the mobile server 178 receives configuration data from the process control system. The configuration data indicates a plurality of entities or parameters within the process control system or process plant (or a part thereof). In some embodiments, the configuration data may be received as one or more configuration files 74 from a configuration database or file interface 172. The configuration files may include descriptions of entities and parameters within the process control system, which may include information used by the process control system to control operation of the process plant. The configuration data may include indications of various levels of entities, parameters, or other data within the process control system, including L1 Data. In particularly preferred embodiments, the configuration data may include information sufficient to construct a full hierarchy of all data levels for all L1 Data within the process control system or part thereof. For example, a configuration file 74 may include entries for all parameters within the process control system, such as process parameters associated with function blocks within modules. Such entries in the configuration file 74 may further include indicators associating the parameters with higher-level entities within the process control system, such as control modules, equipment, or areas. Additionally, or alternatively, the configuration file 74 may further include additional entries for the higher-level entities, which 

[0122] At block 205, the data server 174 or the mobile server 178 may communicate
information regarding the hierarchical list to another computing device. Such information may
be communicated periodically or upon the occurrence of a change within the hierarchical list
(e.g., the addition of a new entity or parameter, the removal of an existing entry, etc.). Such
information may likewise be communicated in a summary form or as an indication of only
changed information. The other computing device may be a remote computing device or may be
the mobile server 178. When the hierarchical list is generated by the data server 174, the data
server 174 may communicate the information regarding the hierarchical list to the mobile server
178. In some embodiments, the data server 174 may communicate only changed entries in the
hierarchical list when changes occur. In further embodiments, the data server 175 may
periodically communicate the full hierarchical list to verify accuracy, which full list may be
communicated infrequently (e.g., daily, weekly, monthly). When the hierarchical list is
generated by the mobile server 178, the mobile server 178 may communicate the information
regarding the hierarchical list to one or more remote computing devices (e.g., mobile devices 14). In some embodiments, the information may include a limited list of entries within the
hierarchical list. For example, the limited list may include entries the user or remote computing
device is authorized to access. As another example, the limited list may include only high-level
entries (e.g., entries associated with areas or process units). As yet another example, the limited
list may include only entries associated with search parameters of a request or query from a
remote computing device, such as in response to a user query for particular types of data (e.g.,
equipment operating states, temperatures, malfunctioning valves, critical alarms, etc.). As still
another example, the limited list may include only entries associated with an entity, such as an
entity previously selected by a user of a remote computing device.

[0133] FIG. 2C illustrates an example data subscription method 220 for selecting and obtaining process data at a remote computing device. The data subscription method 220 may be implemented repeatedly to establish, edit, adjust, or terminate data subscriptions for one or more remote computing devices, and the data subscription method 220 may be implemented in
[Read further Para. 0121]

b) receiving, at the computing device, a second input indicative of a cloud object representing a cloud service provider being external to the industrial automation system [see Fig. 2K – API 317 with Notification Setup];
[0097] The mobile devices 14 may include mobile devices running the Android mobile
operating system developed by Google, mobile devices running the iOS mobile operating
system developed by Apple, or any other operating system presently known or developed in
the future. For mobile devices 14 running the Android and/or iOS mobile operating systems,
notifications may be delivered to the mobile devices 14 via Apple or Google notification
The
mobile server 178 facilitates configuration of the notification services at the system level
and/or at the user level.

[0104] When the mobile server 178 receives the requested data values from the data server 174, the mobile server 178 further identifies one or more remote computing devices to receive one or more sets of the data values. The mobile server 178 then communicates the sets of data values to the respective remote computing devices via a mobile network, which may include the remote access network 164, the Internet 180, or other networks facilitating communication between the mobile server 178 and the remote computing devices. In some embodiments, at least part of the mobile network may be an external network not associated with the process control system or the process plant (e.g., the Internet 180). In particularly preferred embodiments, the mobile server 178 communicates the sets of data values to the remote computing devices substantially in real-time, as the data values are received from the data server 174. Thus, the remote computing devices may receive data streams of process data values from the process control system. The remote computing devices may be the mobile devices 14 described above, such as smart phones, tablet computers, wearable computing devices such as smart watches, or other highly mobile computing devices. The remote computing devices may also include notebook, netbook, desktop, or similar computers located remotely from the process plant and communicating with the mobile server 178 via a web client 198 (e.g., a web browser or application running therein). In either case, the remote computing devices communicate with the mobile server 178 via the mobile network to obtain process data values from the process control system. In particularly preferred embodiments, the remote access devices only receive process data from the mobile server 178 and are not otherwise in communication with the process control network. Thus, in such embodiments, the remote access devices cannot access the process control network 10 or the process control system, except in the limited way described herein through the mobile server 178 and the data server 174.

[0166] FIG. 2K illustrates an example mobile server 178 in the process control system. The mobile server 178 is communicatively connected with the mobile device 14 or web client 198 to provide process data to a remote user, which may include L1 Data. An application API 317 handles communication of data lists (e.g., alarm lists, watch lists, etc.) and related data values between the mobile server 178 and the remote computing device (i.e., the mobile device 14 or web client 198). Additionally, the mobile server 178 may include a notification module 327 that communicates notifications to the mobile device 14 via a notification service 196, which may further send the notification through third-party notification services 182, such as Google or Apple notification services. The application API 317 may further handle user authentication and personalization, for which purpose the application API 317 may further communicate with a certificate server 318, as well as various internal components of the mobile server 178. The internal components related to authentication and personalization may include a configuration database 321 and a user customization module 322. The configuration database 321 may further receive information from a user module 333, which may process configuration and personalization data received from a configuration unit 330 of an executive portal (expo) server 179 via a data connection 334.

0180] The application API 317 of the mobile server 178 both sends and receives data. As discussed above, the application API 317 may send configuration data and requested process data values to the mobile device 14 via the mobile network, such as the Internet 180. The application API 317 also receives communication from the mobile device 14 via the mobile network, such as queries, requests for configuration data, or selections of process data (e.g., watch lists, alarm lists, etc.). The application API 317 may thus provide an interface between the mobile device 14 and the mobile server 178 for ordinary communication, while the notification module 327 pushes notifications of particularly time-sensitive information (e.g., alerts associated with alarms). The mobile device 14 may implement various software applications, modules, or routines to receive and send data, as well as to present data to a user via a GUI. For example, the mobile device 14 may include mobile and data services for handling communication via the mobile network (and, in some embodiments, to receive notifications). The mobile and data services may store and retrieve data from a local memory of the mobile device 14, as well as providing data for population in view models. The view models may combine views selected or created by a user with process data values received from the mobile server 178 or a local memory to present useable information regarding the process plant to the user. The view models may further communicate data to the mobile and data services for storage or for communication to the mobile server 178 to indicate a request for configuration data or process data from the process control system, as described elsewhere herein.

 c) receiving, at the computing device, a third user input indicative of a user terminal object [Mobile device 14] representing a user terminal device being external to the industrial automation system; and 
[0122] At block 205, the data server 174 or the mobile server 178 may communicate information regarding the hierarchical list to another computing device. Such information may be communicated periodically or upon the occurrence of a change within the hierarchical list (e.g., the addition of a new entity or parameter, the removal of an existing entry, etc.). Such information may likewise be communicated in a summary form or as an indication of only changed information. The other computing device may be a remote computing device or may be the mobile server 178. When the hierarchical list is generated by the data server 174, the data server 174 may communicate the information regarding the hierarchical list to the mobile server 178. In some embodiments, the data server 174 may communicate only changed entries in the hierarchical list when changes occur. In further embodiments, the data server 175 may periodically communicate the full hierarchical list to verify accuracy, which full list may be communicated infrequently (e.g., daily, weekly, monthly). When the hierarchical list is generated by the mobile server 178, the mobile server 178 may communicate the information regarding the hierarchical list to one or more remote computing devices (e.g., mobile devices 14). In some embodiments, the information may include a limited list of entries within the hierarchical list. For example, the limited list may include entries the user or remote computing device is authorized to access. As another example, the limited list may include only high-level entries (e.g., entries associated with areas or process units). As yet another example, the limited list may include only entries associated with search parameters of a request or query from a remote computing device, such as in response to a user query for particular types of data (e.g., 

[0128] At block 214, the data server 174 or the mobile server 178 generates a list of entries
based upon the search parameters. The list of entries may include a plurality of entries
indicating the identified entities or parameters. In some embodiments, the list may further
include entries indicating predefined lists (e.g., shared view lists) including entries associated
with the identified entities or parameters. In further embodiments, the list may include related
entries that are associated with the identified entities or parameters but that do not separately
match the search parameters. For example, each higher-level entity associated with a matching
entity or parameter may be included in the list. Because the related entries do not directly
match the search parameters, the related entries may be marked in the list or included in a
separate list to identify them as not directly responsive to the query. These related entries may
then be presented to the user separately from the identified entities or parameters, or the related
entries may be indicated by a graphical or stylistic indication in a graphical user interface.
Generating the list may include determining a subset of the identified entities or parameters
that the user or remote computing device is authorized to obtain. Such authorization may be
determined based upon a user ID of the user or a device ID of the remote computing device.

[0169] The expo server 179 may include an expo database 328 storing information regarding users, devices, licenses, and system-level information for the process control system. This may include configuration files 74, as well as information regarding user authorizations to access process data. The expo database 328 may be configured by an expo configurator unit 329 operating within the process control system. The expo database 328 then provides configuration and authorization data to the user module 333 via the configuration unit 330 and to the search module via the configuration file processing unit 331, via data connections 334. Additional, alternative, or fewer elements may be included in other embodiments of the mobile server 178. For example, the data server 174 may be included between the mobile server 178 and both the expo server 179 and the communicator interfaces 170.

[0190] In an aspect, the process illustrated in the signal diagram begins when a user interacts with the GUI 18 to log into (602) the application 16. As is generally known, the login process includes the user providing a user name and password. In one embodiment, the application 16 is a browser application executing on the mobile computing device 14. In this embodiment, the user may log into a web portal that facilitates the functionality described herein. In another embodiment, the application 16 is an application dedicated to interfacing with process control systems. In this embodiment, the login process may occur when the user launches the dedicated application. The application 16 receives the login information and generates an authentication request in accordance with an API of the mobile server 178. The authentication request may include an indication of an identity of the user and/or an indication of an identity of the mobile computing device 14. Next, the application 16 forwards (604) the authentication request to the mobile computing device 14 for transmission (606) to the mobile server 178 via a communication network. In the illustrated process, the mobile server 178 processes the authentication request and authorizes (608) the user to access process data and/or alarms generated by the process control system. In an embodiment, the access is limited to a set of 

d) causing, by the computing device, the cloud service provider to enable communication between the user terminal device and at least one of the devices in the industrial automation system as represented by the functional object via the cloud service provider.
[0176] At block 344, the mobile server 178 communicates the notification of the alarm data value to one or more remote computing devices. The notification may include the alarm status or may be an alternative notification. In some embodiments, the notification may further include additional information related to the alarm, such as a recommendation regarding addressing a condition associated with the alarm, a time in which to address the condition, or a note regarding the condition. Such additional data may be obtained from a data historian 62 or knowledge repository 64 via the data server 174, or the additional data may be obtained from an enterprise historian 188 by the mobile server 178. The data server 178 may communicate the notification (including any additional data) to one or more remote computing devices based upon view data lists associated with the remote computing devices, as discussed elsewhere herein. Communicating the notification may include sending the notification through the mobile network, such as the Internet 180 or a local network. A local network may be used, for example, to send the notification to a mobile device 14 via the remote access network 164 by a Wi-Fi access point 12a. In some embodiments, the notification may be communicated via a notification service 196 to the remote computing devices. The notification service 196 may push the notification to a remote computing device, regardless of whether an application associated with the process data (e.g., a special-purpose monitoring application or a web browser capable of receiving process data from the mobile server 178) is running on the remote computing device at the time the notification is communicated. Thus, the user may be alerted of the alarm even when the user is not viewing process data. Upon receiving the notification, the remote computing device presents an alert corresponding to the notification to the user at block 345.

[0178] The application API 317 may communicate with a notification service 196 (e.g., an Azure Notification Hub developed by Microsoft Corp.), which may be configured to further transmit notifications via third-party notification services 182, such as Google or Apple notification services via a notifications channel 346 to the mobile device 14. Upon receiving the notification, the application API 317 sends the notification to the notification service 196. The notification service 196 selects a third-party notification service 182 and sends the notification to the selected third-party notification service 182. The third-party notification service 182 receives the notification and sends it to the notifications channel 346, which communicates the notification to the mobile device 14. The mobile device 14 may then present the notification to the user. In some embodiments, the mobile device 14 may receive a request to read pending notifications, which may include a selection of a notification by the user. In 

[0190] In an aspect, the process illustrated in the signal diagram begins when a user interacts with the GUI 18 to log into (602) the application 16. As is generally known, the login process includes the user providing a user name and password. In one embodiment, the application 16 is a browser application executing on the mobile computing device 14. In this embodiment, the user may log into a web portal that facilitates the functionality described herein. In another embodiment, the application 16 is an application dedicated to interfacing with process control systems. In this embodiment, the login process may occur when the user launches the dedicated application. The application 16 receives the login information and generates an authentication request in accordance with an API of the mobile server 178. The authentication request may include an indication of an identity of the user and/or an indication of an identity of the mobile computing device 14. Next, the application 16 forwards (604) the authentication request to the mobile computing device 14 for transmission (606) to the mobile server 178 via a communication network. In the illustrated process, the mobile server 178 processes the authentication request and authorizes (608) the user to access process data and/or alarms generated by the process control system. In an embodiment, the access is limited to a set of process data and/or alarms specifically permitted in a user profile corresponding to the user. In some embodiments, the user may be authorized to access process data and/or alarms from a plurality of different process control systems. After granting access, the mobile server 178 transmits (610), to the mobile computing device 14, an acknowledgement that the user was successfully authenticated. The mobile computing device 14 then informs (612) the application 16 that the user was successfully authenticated.

In summary, Nixon teaches a method comprising receiving a first user input for selecting and generating a data listing indicating functional object to be communicated to a remote computing device, a second user input indicated of a cloud object representing a cloud service provider (Apple or Google notification services), a third user input indicative of user terminal object representing a user terminal device (establishing user and mobile computing device identity/authorization), and causing, by the computing device, the cloud service provider to enable communication between the user terminal device and at least one of the devices in the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
Regarding claim 20, Nixon teaches the low-level devices comprises sensors and actuators, the automation devices comprise Programmable Logic Controller, PLC, devices, robots and Computer Numerical Control, CNC, machines, and the supervision and production control devices comprise Human Machine Interface, HMI, devices, general-purpose computers and special purpose computers [see Fig. 1A; Para. 0066, 0070, 0072, 0074, 0077].
Regarding claim 21, Nixon teaches the functional object, the cloud object and the user terminal object are selectable objects in an automation system configuration program executed on or by the computing device [see discussed Para. in claim 19].
Regarding claim 23, Nixon teaches  e) presenting, at the computing device, a plurality of variables for said at least one of the devices in the industrial automation system as represented by the functional object; f) receiving, at the computing device, a fourth user input indicative of a selected variable among said plurality of variables; and g) causing, by the computing device, said 
Regarding claim 24, Nixon teaches  f) is further indicative of whether the selected variable is to be made accessible to the user terminal device as: a unidirectional variable value being readable by the user terminal device, a unidirectional variable value being settable by the user terminal device, or a bidirectional variable value being both readable and settable by the user terminal device [Para. 0085 - allowing users of the mobile devices 14 to configure view lists. The view lists may include lists such as, by way of example and not limitation, watch lists, alarm lists, batch lists, calculation lists, system diagnostic lists, device alert lists, Key Performance Indicator (KPI) lists, decision support lists, and other derivatives of the “list” concept; Para. 0096, 0107, 0118, 0146].
Regard claim 25, Nixon teaches said automation system configuration program being communicatively connected with a HMI tool and/or a PLC tool and/or a cloud tool being installed in or accessible by the computing device, wherein the HMI tool is a configuration program for supervision and production control devices in the industrial automation system [Para. 0063-0064], and wherein the PLC tool [Para. 0065-0066] is a configuration program for automation devices in the industrial automation system [Equivalent see fig. 2].
Regarding claim 26, Nixon teaches the automation system configuration program executing step d) by invoking functionality in the HMI tool and/or PLC tool and/or cloud tool to communicate with the cloud service provider to enable said communication between said at least one of the devices in the industrial automation system and the user terminal device [see Fig. 1L and 2].
see Fig. 1L – Internet 180 required IP address]. 
Regarding claim 34, Nixon teaches when the selected variable is a bidirectional variable or a unidirectional variable value being readable by the user terminal device, said at least one of the devices in the industrial automation system communicating with the cloud service provider at a defined periodicity or time scheme [Para. 0122, 0138, 0139 - Such information may be communicated periodically] to report a current value of the selected variable, wherein the cloud service provider receives the reported current value and stores it in a database or similar storage; when the selected variable is a bidirectional variable or a unidirectional variable value being settable by the user terminal device, said at least one of the devices in the industrial automation system communicating with the cloud service provider at the defined periodicity or time scheme to retrieve a value of the selected variable as changed by the user terminal device and stored by the cloud service provider in its database or similar storage; and the user terminal device communicating with the cloud service provider to retrieve the stored variable value from the database or similar storage and to provide a changed variable value to be stored in the database or similar storage, respectively [Para. 0119, 0120, 0122-0124, 0132, 0138, 0140-0141].
Regarding claim 29, Nixon teaches said step d) of causing the cloud service provider to enable communication between the user terminal device and at least one of the devices in the industrial automation system comprises: generating web application program code to be read and performed by the user terminal device in order to communicate with said at least one of the devices in the industrial automation system [Para. 0098, 0104 - The remote computing devices may also include notebook, netbook, desktop, or similar computers located remotely from the process plant and communicating with the mobile server 178 via a web client 198 (e.g., a web browser or application running therein); Para. 0166, 0184].
Regarding claim 35, it is directed to a program product comprising a non-transitory computer-readable medium to implement the method of steps as set forth in claim 19.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon as applied to claim 19 above, and further in view of Latham et al. US Pub. No. 2016/0173342 (“Latham”).

Latham teaches a system and method for configuring service networks in order to provide a visual container entity incorporating all network resource entities required to design the full network service into a single, visual user experience.  Specifically, Latham teaches different objects are selectable objects which may be dragged by a user from a selection area and dropped onto a workspace or canvas area of the automation system configuration program [see Fig. 2; Para. 0045, 0050, 0056].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system and method of Nixon with objects are selectable objects which may be dragged by a user from a selection area and dropped onto a workspace or canvas area of the automation system configuration program of Latham.  The motivation for doing so would has been to improved efficiency, speed, visual accessibility, ease of use, and reduced design error as suggested by Latham in Para. 0005.

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon as applied to claim 19 and 29 above.
Regarding claims 30 and 31, Nixon teaches 
[0186] FIG. 2Q illustrates an example web client implementation for receiving process data at a web client 198 from a mobile server 178. The example diagram illustrates communication between components of the web client 198 and the mobile server 178. The mobile server 178 may include a mobile service 190 to control communication with remote computing devices, as 

[0187] The web client may include a data client unit 360, which communicates with the mobile server 178 via a data services module 361. The data services module 361 may receive the static files, data values, and any other data from the view controllers 357, web services 358, or WebSockets 359 of mobile server 178. The data services module 361 may also communicate data to the WebSockets 359. The data services 361 may communicate within the data client unit 360 to generate or provide data to GUIs of the remote computing device. To present the data to the user, the data client unit 360 may bind components 364 with templates 365 based upon directives 366, including directive from the user. Classes 362 and interfaces 363 may be used in communication between the data services 361 that receive the data as provided by the mobile server 178 and the components 364 of the user interface. The illustrate web client implementation is exemplary only, and additional, alternative, or fewer elements may be included in other embodiments of web client implementations.

Nixon does not expressly teach  step d) of causing the cloud service provider to enable communication between the user terminal device and at least one of the devices in the industrial automation system further comprises: generating and/or administrating a link to the generated web application program code; and providing the link to the user terminal device and the user terminal device using the link to retrieve the generated web application program code.  However, examiner takes official notice that such feature is old and well known in the art of web page accessing.  One of ordinary skill in the art would motivated to provide such feature in order to provide a quick access to a specific web page without an operator needing to search/find the specific web application.  
Allowable Subject Matter
Claims 27, 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 27, 32-33 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2016/0274552 to Strohmenger et al. teach a cloud-based industrial controller that controls devices, processes, and other assets of an industrial automation system via control algorithms that execute on a cloud platform is presented. A cloud-based collection component collects information from the industrial automation system via cloud gateways associated with the industrial automation system or extrinsic data sources. The cloud-based industrial controller can monitor and analyze the information, generate control instructions based on the analysis results, and communicate the control instructions to the devices, processes, and/or 
US Pub. No. 2014/0059440 to Sasaki et al. teach a generation section configured to generate a port component serving as a GUI component representing the port of the slave device, based on the information of the port, generate a device component as a GUI component representing the slave device, based on the slave information data, and generate a design assistance GUI containing a topology display screen configured to display a topology of the network system, under design, which includes the device component and the port component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115